TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00644-CV


In re St. David's Healthcare Partnership, L.P. LLP d/b/a St. David's Hospital





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Relator St. David's Healthcare Partnership, L.P. LLP d/b/a St. David's Hospital filed
this petition for writ of mandamus.  Subsequently, St. David's filed an unopposed motion to dismiss
the petition, stating that the parties have resolved the discovery dispute that is the subject of the
petition.  Accordingly, we grant the motion and dismiss the petition for writ of mandamus.


							____________________________________
							Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Waldrop
Filed:   December 14, 2007